           Case 1:21-cv-02935-VEC Document 13 Filed 04/09/21 USDC
                                                              PageSDNY
                                                                   1 of 1
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
                                                                             DOC #:
UNITED STATES DISTRICT COURT                                                 DATE FILED: 4/9/2021
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X
 TEACHERS INSURANCE AND ANNUITY                               :
 ASSOCIATION OF AMERICA,                                      :
                                                              :
                                              Plaintiff,      :       21-CV-2935 (VEC)
                                                              :
                            -against-                         :            ORDER
                                                              :
 MATTHEW MALAFA,                                              :
                                                              :
                                              Defendant. :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on April 8, 2021, the parties appeared before the Court for a hearing on

Plaintiff’s motion for a Temporary Restraining Order;

        WHEREAS on April 8, 2021, the Court entered an Order to Show Cause for an Order for

a Preliminary Injunction and Temporary Restraining Order;

        WHEREAS per the Court’s order, Defendant must show cause before the Court on April

15, 2021, at 2:30 p.m.; and

        WHEREAS the Court informed the parties that the April 15, 2021 hearing will be

conducted as a teleconference;

        IT IS HEREBY ORDERED that the parties are instructed to dial-in to the April 15

hearing using: (888) 363-4749 // Access code: 3121171# // Security code: 2935#.



SO ORDERED.
                                                            _________________________________
                                                                _____
                                                                   _ __________________________
Date: April 9, 2021                                                VALERIE CAPRONI
                                                                              CAPRON   NI
      New York, NY                                              United States District Judge
